Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref No. 48 in Figs. 1 and 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Ref No. 46 in Para 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference number “14” in Fig. 1 should be “18”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The disclosure is objected to because of the following informalities: there are two instances of “second compressor 14” in Para 10, each of these should be “second compressor 18”.  Additionally, “compressor 14” in Para 10 should be “compressor 18”.
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because “the second outlet” in line 3 should be --the second compressor--.
Claim 4 is objected to because of the following informalities:
 “the first and second volutes” in line 3 should be --the first volute and the second volute
“the axial direction of the shaft” in line 4 should be --an axial direction of the shaft--.
Claim 5 is objected to because “the axial direction of the shaft” in lines 2-3 should be --an axial direction of the shaft--. 
Claim 6 is objected to because “the second outlet” in line 3 should be --the second compressor--.
Claim 7 is objected to because of the following informalities:
 “the first and second volutes” in line 3 should be --the first volute and the second volute
“the axial direction of the shaft” in line 4 should be --an axial direction of the shaft--.
Claim 9 objected to because of the following informalities:
“second turbine wheel” in line 10 should be --second compressor wheel--;
“a rotatable shaft” in line 11 should be --the rotatable shaft--.
Claim 10 is objected to because “conduit” in line 1 should be --a conduit--.
Claim 12 is objected to because “the second outlet” in line 3 should be --the second compressor--.
Claim 13 is objected to because of the following informalities:
 “the first and second volutes” in line 3 should be --the first volute and the second volute
“the axial direction of the shaft” in line 4 should be --an axial direction of the shaft--.
Claim 14 is objected to because “the axial direction of the shaft” in lines 2-3 should be --an axial direction of the shaft--. 
Claim 15 is objected to because “the second outlet” in line 3 should be --the second compressor--.
Claim 16 is objected to because of the following informalities:
“The system of claim 13” should be --The system of claim 12-- (claim 16 depends from claim 13 but contains the identical limitations of claim 13 and it appears as though claim 16 was intended to depend from claim 12);
 “the first and second volutes” in line 3 should be --the first volute and the second volute
“the axial direction of the shaft” in line 4 should be --an axial direction of the shaft--.
Claim 17 is objected to because of the following informalities:
“The system of claim 14” should be --The system of claim 12-- (claim 17 depends from claim 14 but contains the identical limitations of claim 14 and it appears as though claim 17 was intended to depend from claim 12);
“the axial direction of the shaft” in lines 2-3 should be --an axial direction of the shaft-- (claim 17 appears intended to depend from claim 12 in which the axial direction of the shaft has not yet been introduced).
Claim 18 is objected to because “conduit” in line 1 should be --a conduit--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 depends from claim 13 but contains identical claim limitations to those of claim 13.  
Claim 17 depends from claim 14 but contains identical claim limitations to those of claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakula et al. (U.S. 2015/0159547).
Re claim 1:
Bakula discloses a turbocharger (10, two-stage turbocharger - Para 31) comprising: 
a first compressor (14, compressor housing - Para 31 (see Fig. 6 - left most element 14 is shown as a type of first compressor)) having a first compressor wheel (12, compressor wheel - Para 32 (see Fig. 8 - left most element 12 is shown as a type of first compressor wheel)) fixed on a first end (see Fig. 8 at intersection of element 16 and left most element 12 (shown as a type of first end of element 16)) of a rotatable shaft (16, 
a second compressor (14, compressor housing - Para 31 (see Fig. 6 - right most element 14 is shown as a type of second compressor)) having a second compressor wheel (12, compressor wheel - Para 32 (see Fig. 8 - right most element 12 is shown as a type of second compressor wheel)) fixed on a second end (see Fig. 8 at intersection of element 16 and right most element 12 (shown as a type of second end of element 16)) of the rotatable shaft (16)(see Fig. 8 - right most element 12 is shown fixed on a type of second end of element 16); and 
a turbine (30, turbine - Para 25) having a turbine wheel (18, turbine wheel - Para 25) fixed on the rotatable shaft (16) between the first compressor wheel (left most element 12 as shown in Fig. 8) and the second compressor wheel (right most element 12 as shown in Fig. 8)(see Fig. 8 - element 18 is shown fixed to element 16 between left and right most elements 12).  
Re claim 4:
Bakula discloses wherein the first compressor (14, compressor housing - Para 31 (see Fig. 6 - left most element 14 is shown as a type of first compressor)) has a first housing (14, compressor housing - Para 31) defining a first volute (see Fig. 6 at left most element 14 - person having ordinary skill in the art would recognize left most element 14 is shown defining a type of first volute) and the second compressor (14, compressor housing - Para 31 (see Fig. 6 - right most element 14 is shown as a type of second compressor)) has a second housing (14, compressor housing - Para 31) defining a second volute (see Fig. 6 at right most element 14 - person having ordinary 
Re claim 5:
Bakula discloses wherein the first compressor wheel (12, compressor wheel - Para 32 (see Fig. 8 - left most element 12 is shown as a type of first compressor wheel)) is substantially a mirror image of the second compressor wheel (12, compressor wheel - Para 32 (see Fig. 8 - right most element 12 is shown as a type of second compressor wheel)) with respect to a plane bisecting the axial direction of a shaft (16, rotatable shaft - Para 32)(see Fig. 8 - left and right most elements 12 are shown as substantially mirror images to each other with respect to a type of plane which extends radially thought the center of element 18 and this plane is shown is shown bisecting the axial direction of element 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (U.S. 2005/0056014) in view of Bakula et al. (U.S. 2015/0159547).
Re claim 1:
Arnold discloses a turbocharger (18, turbocharger - Para 34) comprising:
a first compressor (26, compressor - Para 35 (element 26 is shown as a type of first compressor in Figs. 1/4)) having a first compressor wheel (see Fig. 1/4 at element 26 - person having ordinary skill in the art would recognize element 26 contains a type of compressor wheel and per Para 35 - “turbocharger 18 comprises a compressor housing…that includes dual compressor impellers” (a compressor impeller is a type of compressor wheel)) fixed on a first end (see Figs. 1/4 - a type of first end of element 22 is shown where elements 26/28 are shown connected to element 22) of a rotatable shaft (22, shaft - Para 35 (described as a type of rotatable shaft in Para 35 - “shaft 22 for rotary activation by the turbine”))(see Figs. 1/4 - element 26 is shown fixed to a type 
a second compressor (28, compressor - Para 35 (element 28 is shown as a type of second compressor in Figs. 1/4)) having a second compressor wheel (see Fig. 1/4 at element 28 - person having ordinary skill in the art would recognize element 28 contains a type of second compressor wheel and per Para 35 - “turbocharger 18 comprises a compressor housing…that includes dual compressor impellers” (a compressor impeller is a type of compressor wheel)) fixed on an end of the rotatable shaft (22)(see Figs. 1/4 - element 28 is shown fixed to a type of end of element 22 and as described in Para 35 - “The compressors are…both connected to the shaft 22”); and 
a turbine (20, turbine - Para 34) having a turbine wheel (see Figs. 1/4 - person having ordinary skill in the art would recognize element 20 includes a type of turbine wheel and as described in Para 34 - “turbine wheel or turbine 20”) fixed on the rotatable shaft (22)(see Figs. 1/4 - element 20 is shown fixed to element 22 and as described in Para 34 - “turbine wheel or turbine 20…is mounted to a shaft 22”).
Arnold fails to disclose wherein the second compressor wheel is fixed on a second end of the rotatable shaft, nor wherein the turbine wheel is fixed to the rotatable shaft between the first compressor wheel and the second compressor wheel.
Bakula teaches a turbocharger (10, two-stage turbocharger - Para 31) comprising: a first compressor (14, compressor housing - Para 31 (see Fig. 6 - left most element 14 is shown as a type of first compressor)) having a first compressor wheel (12, compressor wheel - Para 32 (see Fig. 8 - left most element 12 is shown as a type of first compressor wheel)) fixed on a first end (see Fig. 8 at intersection of element 16 and left compressor housing - Para 31 (see Fig. 6 - right most element 14 is shown as a type of second compressor)) having a second compressor wheel (12, compressor wheel - Para 32 (see Fig. 8 - right most element 12 is shown as a type of second compressor wheel)) fixed on a second end (see Fig. 8 at intersection of element 16 and right most element 12 (shown as a type of second end of element 16)) of the rotatable shaft (16)(see Fig. 8 - right most element 12 is shown fixed on a type of second end of element 16); and a turbine (30, turbine - Para 25) having a turbine wheel (18, turbine wheel - Para 25) fixed on the rotatable shaft (16) between the first compressor wheel (left most element 12 as shown in Fig. 8) and the second compressor wheel (right most element 12 as shown in Fig. 8)(see Fig. 8 - element 18 is shown fixed to element 16 between left and right most elements 12)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the turbocharger of Arnold after the turbocharger of Bakula (thereby arranging the compressor wheels of Arnold at first and second ends of Arnolds shaft with the turbine wheel therebetween as taught by Bakula) for the advantage of reduced size and excellent packaging (Bakula; Paras 13 and 31).

    PNG
    media_image1.png
    516
    607
    media_image1.png
    Greyscale

Re claim 2:
Arnold/Bakula teaches the turbocharger of claim 1 as described above.
Arnold discloses the turbocharger further comprising an air inlet (Modified Fig. 4 above - B (person having ordinary skill in the art would recognize element B as a type of air inlet of element 26 as described in Para 35 - “…configured to direct air to each of the compressors…”)) for the first compressor (see Figs. 1/4 at element 26) and an air inlet (Modified Fig. 4 above - C (person having ordinary skill in the art would recognize element C as a type of air inlet of element 28 (reference number shown in Fig. 1) as described in Para 35 - “…configured to direct air to each of the compressors…”)) for the 
Re claims 3 and 6:
Arnold/Bakula teaches the turbocharger of claims 1 and 2 as described above.
Arnold discloses the turbocharger further comprising an air outlet (Modified Fig. 4 above - D (person having ordinary skill in the art would recognize element D as a type of air outlet of element 26 as described in Para 36 - “…pressurized air leaving the compressor…”)) for the first compressor (see Figs. 1/4 at element 26) and an air outlet (Modified Fig. 4 above - E (person having ordinary skill in the art would recognize element E as a type of air outlet of element 28 (reference number shown in Fig. 1) as described in Para 36 - “…pressurized air leaving the compressor…”)) for the second compressor (see Figs. 1/4 at element 28), wherein the air outlet (Modified Fig. 4 above - D) for the first compressor (see Figs. 1/4 at element 26) is parallel with the air outlet (Modified Fig. 4 above - E) for the second outlet (see Figs. 1/4 at element 28)(see Modified Fig. 4 above - elements D and E are shown arranged in parallel).
Re claim 7:
Arnold/Bakula teaches the turbocharger of claim 6 as described above.
Arnold fails to disclose wherein the first compressor has a first housing defining a first volute and the second compressor has a second housing defining a second volute, wherein the first and second volutes are substantially mirror images with respect to a plane bisecting the axial direction of the shaft.
compressor housing - Para 31 (see Fig. 6 - left most element 14 is shown as a type of first compressor)) has a first housing (14, compressor housing - Para 31) defining a first volute (see Fig. 6 at left most element 14 - person having ordinary skill in the art would recognize left most element 14 is shown defining a type of first volute) and a second compressor (14, compressor housing - Para 31 (see Fig. 6 - right most element 14 is shown as a type of second compressor)) has a second housing (14, compressor housing - Para 31) defining a second volute (see Fig. 6 at right most element 14 - person having ordinary skill in the art would recognize right most element 14 is shown defining a type of second volute), wherein the first (see Fig. 6 at left most element 14) and second volutes (see Fig. 6 at right most element 14) are substantially mirror images with respect to a plane bisecting the axial direction of a shaft (16, rotatable shaft - Para 32)(see Figs. 6 and 8 - person having ordinary skill in the art would recognize left and right most elements 14 are shown defining a type of first and second volute respectively which are shown as substantially mirror images to each other (in Fig. 6) with respect to a type of plane which extends radially thought the center of element 18 (see Fig. 8; elements depicted in Fig. 8 are housed within turbocharger depicted in Fig. 6 per Paras 31-32) and this plane is shown is shown bisecting the axial direction of element 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the compressors of Arnold after the compressors of Bakula for the advantage of reduced size and excellent packaging (Bakula; Paras 13 and 31).
Re claim 8:

Arnold fails to disclose wherein the first compressor wheel is substantially a mirror image of the second compressor wheel with respect to a plane bisecting the axial direction of the shaft.
Bakula teaches wherein a first compressor wheel (12, compressor wheel - Para 32 (see Fig. 8 - left most element 12 is shown as a type of first compressor wheel)) is substantially a mirror image of a second compressor wheel (12, compressor wheel - Para 32 (see Fig. 8 - right most element 12 is shown as a type of second compressor wheel)) with respect to a plane bisecting the axial direction of a shaft (16, rotatable shaft - Para 32)(see Fig. 8 - left and right most elements 12 are shown as substantially mirror images to each other with respect to a type of plane which extends radially thought the center of element 18 and this plane is shown is shown bisecting the axial direction of element 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the compressor wheels of Arnold after those of Bakula for the advantage of reduced size and excellent packaging (Bakula; Paras 13 and 31).
Re claim 9:
Arnold discloses a turbocharged internal combustion engine system (42, turbocharged internal combustion engine system - Para 40), comprising: 
an internal combustion engine (12, internal combustion engine - Para 34 (depicted in Fig. 4 but relies on element numbers of Fig. 1 as described in Para 40)) 
a turbine (20, turbine - Para 34); 
an exhaust conduit (24, connection means - Para 34 (a type or exhaust conduit as shown in Figs. 1/4 and as described in Para 34 - “turbine wheel 20 receives exhaust gas from the engine via Suitable connection means 24, connecting the exhaust manifold to the turbine housing”)) for conveying exhaust gases from the exhaust manifold (16) to the turbine (20)(see Figs. 1/4 and Para 34 - “turbine wheel 20 receives exhaust gas from the engine via Suitable connection means 24, connecting the exhaust manifold to the turbine housing”); 
a first compressor (26, compressor - Para 35 (element 26 is shown as a type of first compressor in Figs. 1/4)) having a first compressor wheel (see Fig. 1/4 at element 26 - person having ordinary skill in the art would recognize element 26 contains a type of compressor wheel and per Para 35 - “turbocharger 18 comprises a compressor housing…that includes dual compressor impellers” (a compressor impeller is a type of compressor wheel)); 
a second compressor (28, compressor - Para 35 (element 28 is shown as a type of second compressor in Figs. 1/4)) having a second compressor wheel (see Fig. 1/4 at element 28 - person having ordinary skill in the art would recognize element 28 contains a type of second compressor wheel and per Para 35 - “turbocharger 18 comprises a compressor housing…that includes dual compressor impellers” (a compressor impeller is a type of compressor wheel)); and 
for rotary activation by the turbine”))(see Figs. 1/4 - element 26 is shown fixed to a type of end of element 22 and as described in Para 35 - “The compressors are…both connected to the shaft 22”), the second compressor wheel (Figs. 1/4 at element 28) is fixed to an end of the rotatable shaft (see Figs. 1/4 - element 28 is shown fixed to a type of end of element 22 and as described in Para 35 - “The compressors are…both connected to the shaft 22”), the second compressor wheel (Figs. 1/4 at element 28), and the turbine (20) includes a turbine wheel (see Figs. 1/4 - person having ordinary skill in the art would recognize element 20 includes a type of turbine wheel and as described in Para 34 - “turbine wheel or turbine 20”) fixed to a rotatable shaft (22)(see Figs. 1/4 - element 20 is shown fixed to element 22 and as described in Para 34 - “turbine wheel or turbine 20…is mounted to a shaft 22”).  
Arnold fails to disclose wherein the second compressor wheel is fixed to a second end of the rotatable shaft, nor wherein the turbine wheel is fixed to the rotatable shaft between the first compressor wheel and the second compressor wheel.
Bakula teaches wherein a second compressor wheel (12, compressor wheel - Para 32 (see Fig. 8 - right most element 12 is shown as a type of second compressor wheel)) is fixed to a second end (see Fig. 8 at intersection of element 16 and right most element 12 (shown as a type of second end of element 16)) of a rotatable shaft (16, rotatable shaft - Para 32), and wherein a turbine wheel (18, turbine wheel - Para 25) is fixed to the rotatable shaft (16) between a first compressor wheel (12, compressor wheel - Para 32 (see Fig. 8 - left most element 12 is shown as a type of first compressor 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the compressor and turbine wheels of Arnold after those of Bakula (thereby arranging the compressor wheels of Arnold at first and second ends of Arnolds shaft with the turbine wheel therebetween as taught by Bakula) for the advantage of reduced size and excellent packaging (Bakula; Paras 13 and 31).
Re claim 10:
Arnold in view of Bakula teaches the system of claim 9 as described above.
Arnold discloses the system (42) further comprising conduit (Modified Fig. 4 above - A (person having ordinary skill in the art would recognize element A as a type of conduit as it is shown conveying the “pressurized air leaving the compressor” as described in Para 36)) for combining and conveying compressed air from the first compressor (see Figs. 1/4 at element 26) and the second compressor (see Figs. 1/4 at element 28) to the air intake manifold (14)(see Modified Fig. 4 above - outputs of elements 26 and 28 (reference numbers shown in Fig. 1) are shown combined and conveyed by element A and per Para 36 this is pressurized air).
Re claim 11:
Arnold in view of Bakula teaches the system of claim 9 as described above.


Re claim 12:
Arnold in view of Bakula teaches the system of claim 9 as described above.
Arnold discloses the system (42) further comprising an air outlet (Modified Fig. 4 above - D (person having ordinary skill in the art would recognize element D as a type of air outlet of element 26 as described in Para 36 - “…pressurized air leaving the compressor…”)) for the first compressor (see Figs. 1/4 at element 26) and an air outlet (Modified Fig. 4 above - E (person having ordinary skill in the art would recognize element E as a type of air outlet of element 28 (reference number shown in Fig. 1) as described in Para 36 - “…pressurized air leaving the compressor…”)) for the second compressor (see Figs. 1/4 at element 28), wherein the air outlet (Modified Fig. 4 above - D) for the first compressor (see Figs. 1/4 at element 26) is parallel with the air outlet 
Re claims 13 and 16:
Arnold in view of Bakula teaches the system of claim 9 as described above.
Arnold fails to disclose wherein the first compressor has a first housing defining a first volute and the second compressor has a second housing defining a second volute, wherein the first and second volutes are substantially mirror images with respect to a plane bisecting the axial direction of the shaft.
Bakula teaches wherein a first compressor (14, compressor housing - Para 31 (see Fig. 6 - left most element 14 is shown as a type of first compressor)) has a first housing (14, compressor housing - Para 31) defining a first volute (see Fig. 6 at left most element 14 - person having ordinary skill in the art would recognize left most element 14 is shown defining a type of first volute) and a second compressor (14, compressor housing - Para 31 (see Fig. 6 - right most element 14 is shown as a type of second compressor)) has a second housing (14, compressor housing - Para 31) defining a second volute (see Fig. 6 at right most element 14 - person having ordinary skill in the art would recognize right most element 14 is shown defining a type of second volute), wherein the first (see Fig. 6 at left most element 14) and second volutes (see Fig. 6 at right most element 14) are substantially mirror images with respect to a plane bisecting the axial direction of a shaft (16, rotatable shaft - Para 32)(see Figs. 6 and 8 - person having ordinary skill in the art would recognize left and right most elements 14 are shown defining a type of first and second volute respectively which are shown as substantially mirror images to each other (in Fig. 6) with respect to a type of plane which 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the compressors of Arnold after the compressors of Bakula for the advantage of reduced size and excellent packaging (Bakula; Paras 13 and 31).
Re claims 14 and 17:
Arnold in view of Bakula teaches the system of claim 9 as described above.
Arnold fails to disclose wherein the first compressor wheel is substantially a mirror image of the second compressor wheel with respect to a plane bisecting the axial direction of the shaft.
Bakula teaches wherein a first compressor wheel (12, compressor wheel - Para 32 (see Fig. 8 - left most element 12 is shown as a type of first compressor wheel)) is substantially a mirror image of a second compressor wheel (12, compressor wheel - Para 32 (see Fig. 8 - right most element 12 is shown as a type of second compressor wheel)) with respect to a plane bisecting the axial direction of a shaft (16, rotatable shaft - Para 32)(see Fig. 8 - left and right most elements 12 are shown as substantially mirror images to each other with respect to a type of plane which extends radially thought the center of element 18 and this plane is shown is shown bisecting the axial direction of element 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the compressor wheels of 
Re claim 15:
Arnold in view of Bakula teaches the system of claim 12 as described above.
Arnold discloses the system (42) further comprising an air outlet (Modified Fig. 4 above - D (person having ordinary skill in the art would recognize element D as a type of air outlet of element 26 as described in Para 36 - “…pressurized air leaving the compressor…”)) for the first compressor (see Figs. 1/4 at element 26) and an air outlet (Modified Fig. 4 above - E (person having ordinary skill in the art would recognize element E as a type of air outlet of element 28 (reference number shown in Fig. 1) as described in Para 36 - “…pressurized air leaving the compressor…”)) for the second compressor (see Figs. 1/4 at element 28), wherein the air outlet (Modified Fig. 4 above - D) for the first compressor (see Figs. 1/4 at element 26) is parallel with the air outlet (Modified Fig. 4 above - E) for the second outlet (see Figs. 1/4 at element 28)(see Modified Fig. 4 above - elements D and E are shown arranged in parallel)
Re claim 18:
Arnold in view of Bakula teaches the system of claim 17 as described above.
Arnold discloses the system (42) further comprising conduit (Modified Fig. 4 above - A (person having ordinary skill in the art would recognize element A as a type of conduit as it is shown conveying the “pressurized air leaving the compressor” as described in Para 36)) for combining and conveying compressed air from the first compressor (see Figs. 1/4 at element 26) and the second compressor (see Figs. 1/4 at element 28) to the air intake manifold (14)(see Modified Fig. 4 above - outputs of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cattani et al. (U.S. 8,307,646) discloses a turbocharger (107) comprising: a first compressor (111) having a first compressor wheel (111b) fixed on a first end of a rotatable shaft (110)(see Fig. 1 - element 111b is shown fixed on a type of first end of element 110); a second compressor (130) having a second compressor wheel (Col. 4, Lines 1-3) fixed on a second end of the rotatable shaft (see Fig. 1 - “compressor wheel” described in Col. 4, Lines 2-4 is shown fixed on a type of second end of element 110); and a turbine (109) having a turbine wheel (109b) fixed on the rotatable shaft between the first compressor wheel and the second compressor wheel (see Fig. 1 - element 109b is shown fixed on element 110 between element 111b and “compressor wheel” described in Col. 4, Lines 2-4).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/3/21